Citation Nr: 1711389	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2016 rating decisions by the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge (VLJ) in July 2012.  The hearing only addressed the issue of entitlement to service connection for hypertension claim.  A transcript of the hearing is of record.

The Board remanded this issue for additional development in May 2013.  The case has since been returned to the Board for appellate review.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action is required.




REMAND

The Veteran's claim of entitlement to service connection for hypertension must be remanded for further evidentiary development.  Remand is required to obtain clarification of whether the Veteran's hypertension clearly and unmistakably existed at the time the Veteran entered active service or manifested during his time of active service.

In an April 2015 letter to the Board, the Veteran asserted that he suffered from high blood pressure before, during, and after active service.  He has contended that his blood pressure was high when it first taken during his entrance examination.  The Veteran has alleged that he was given a pill and required to sit for a while. Upon another reading, his blood pressure was lower.  The Veteran made these same assertions during his Board hearing and in several writings to the RO.

In a May 2016 statement, a former service member indicated that medics would take the Veteran's blood pressure during their field training exercises and in the garrison and that it would be high.  He would re-check the Veteran's blood pressure, and after a few minutes, then have the licensed practical nurse (LPN) check it.  The LPN would confirm that the Veteran's blood pressure was high.  

Review of the record indicates that the Veteran's blood pressure readings noted during his entrance and separation examinations were 132/80 and 136/80, respectively.  The Veteran, having a medical background, indicates that the readings are pre-hypertensive.  Additionally, remarks in the Veteran's dental records date stamped on June 25, 1974, indicate that the Veteran had high blood pressure.  

In contrast, in his entrance and separation evaluations and examinations, the Veteran indicated that he did not have nor never had high blood pressure, dizziness, frequent or severe headaches, or shortness of breath.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled in the service except for defects, infirmities, and disorders noted on entry into service, or where clear and unmistakable evidence shows that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  The evidence of record is not sufficient for the Board to make this determination; therefore, an additional examination is necessary.

Moreover, in a January 2016 rating decision, the RO denied the claims for service connection for an anxiety disorder and depression and denied the application to reopen the claim for service connection for PTSD.  In a January 2017 VA Form 9, the Veteran perfected his appeal and requested a videoconference hearing before the Board regarding those issues.  To date, the Veteran has not been scheduled for such a hearing.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has asserted that he suffered from high blood pressure before, during, and after active service.  He has contended that his blood pressure read high the first time it was taken during his entrance examination and that he was given a pill and required to sit for a while. Upon another reading, his blood pressure was lower.  

A former service member has also indicated that medics would take the Veteran's blood pressure during their field training exercises and in the garrison and that it would be high.  He would re-check the Veteran's blood pressure and then wait a few minutes and have the licensed practical nurse (LPN) check it.  The LPN would confirm that the Veteran's blood pressure was high.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether the Veteran's hypertension clearly and unmistakably preexisted his military service.

(The term "clear and unmistakable" means that the evidence is undebatable.)

If so, he or she should state whether there was an increase in the severity of the preexisting hypertension during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If hypertension did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

In providing this opinion, the examiner is asked to consider and address the lay statements made by the Veteran and a former service member.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, with respect to the claim for hypertension, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the issue of entitlement to service connection for hypertension should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  With regard to the claim for service connection for a psychiatric disorder other than PTSD and the application to reopen the claim for service connection for PTSD, the AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




